— Appeal by defendant from a judgment of the Supreme Court, Queens County (O’Dwyer, J.), rendered December 23,1981, convicting him of criminal sale of a controlled substance in the third degree, upon a plea of guilty, and imposing sentence. Judgment affirmed. We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. The defendant was contacted by counsel and asked what issue he wished raised. He has failed to offer any. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Gibbons, J. P., Thompson, Bracken and Niehoff, JJ., concur.